                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF INDIANA
                             INDIANAPOLIS DIVISION

RAYMOND GUDINO, THE ESTATE OF                     )
RAYMOND GUDINO, by Lesha Creek as                 )
Personal Representative, and                      )
LESHA CREEK individually,                         )
                                                  )
                                  Plaintiffs,     )
                                                  )
                           v.                     )    Case No. 1:18-cv-00653-TWP-MPB
                                                  )
HAMILTON COUNTY SHERIFF                           )
DEPARTMENT, JARROD HILL, OFFICER,                 )
KEVIN HALE, OFFICER, and                          )
TIM REED, NURSE,                                  )
                                                  )
                                  Defendants.     )

          ENTRY GRANTING DEFENDANT TIM REED’S MOTION FOR
      JUDGMENT ON THE PLEADINGS ON PLAINTIFFS’ FEDERAL CLAIMS

       This matter is before the Court on Defendant Tim Reed’s (“Nurse Reed”) Motion for

Judgment on the Pleadings on Plaintiffs’ Federal Claims filed pursuant to Federal Rule of Civil

Procedure 12(c) (Filing No. 15). On March 5, 2018, Plaintiffs, the Estate of Raymond Gudino, by

Personal Representative Lesha Creek and Lesha Creek individually (“Plaintiffs”), filed a

Complaint for Wrongful Death and Request for Jury Trial, asserting various constitutional and

statutory claims against Nurse Reed, the Hamilton County Sheriff’s Department, Officer Jarrod

Hill, and Officer Kevin Hale (Filing No. 1). For the reasons stated below, Nurse Reed’s Motion

for Judgment on the Pleadings (Filing No. 15) is granted

                                     I. BACKGROUND

       The following facts are not necessarily objectively true, but as required when reviewing a

motion for judgment on the pleadings, the Court accepts as true all factual allegations in the
Complaint and draws all inferences in favor of Plaintiffs as the non-moving party. See Emergency

Servs. Billing Corp. v. Allstate Ins. Co., 668 F.3d 459, 464 (7th Cir. 2012).

        In June 2017, Raymond Gudino (“Gudino”) was a juvenile inmate housed at the Hamilton

County Juvenile Detention Center. At 17 years old, Gudino had a history of suicide and diagnosed

mental health issues. (Filing No. 1 at 2.) On June 6, 2017, Gudino was placed in medical lockdown

after eating a bar of soap. Id. On June 14, 2017, Gudino died, but the Complaint does not reveal

the cause of death other than to say that he died “as a direct and proximate result of the failure of

the Defendants to follow their own policies regulations and procedures.” Id. at 2-3. The Complaint

stresses that Gudino had a history of suicide attempts, and that the Defendants did not “receive

sufficient training with respect to suicide precautions, suicide risk, first aid and CPR.” Id. The

Complaint hints, but does not expressly say, that Gudino committed suicide in his cell on June 8,

2017.

        On May 15, 2018, Plaintiffs filed a Complaint alleging five counts against all Defendants:

(1) deprivation of rights, privileges, and immunities secured by the Constitution and law of the

United States under 42 U.S.C. § 1983; (2) denial of privileges and immunities under Article IV,

Section II of the United States Constitution; (3) due process and equal protection violations under

Amendment XIV, Section I of the United States Constitution; (4) violation of the prohibition

against cruel and unusual punishment in Amendment VIII of the United States Constitution; and

(5) wrongful death under Indiana’s Child Wrongful Death Act.

        Nurse Reed was an employee of the Hamilton County Sheriff’s Department, which is

legally responsible for management of the Juvenile Detention Center. Id. at 4. Other than

identifying him as such, the Complaint does not mention Nurse Reed except in its references to

the Defendants collectively. It asserts “[t]he Defendants were on notice of [Gudino’s] past



                                                 2
attempts to commit suicide.” Id. at 2. According to the Complaint, “[t]he Defendants were to be

in contact with Raymond Gudino at least every fifteen (15) minutes and further by the Defendants’

own admission they were to conduct block checks every fifteen (15) minutes. The Defendants

failed to provide proper observation for Raymond….” Id. at 3. The Complaint also alleges

Defendants “failed to provide proper medical treatment constituting a deliberate indifference to

the serious medical needs of Raymond Gudino” and that failure resulted in his death. Id. at 3.

       In its “Factual Basis for Claims for Relief” section, the Complaint states:

               The Defendants took no steps, or grossly inadequate steps to implement
       procedures and protocol complying with the United States Constitution and the
       Indiana State Constitution, and their own rules and procedures and the common law
       of the State of Indiana with respect to the incarceration and treatment of Raymond
       Gudino, and also failed to take steps to ensure on the date of his death that the
       procedures that were in place for his proper care and treatment while in detention
       were followed.

Id. at 5. Nurse Reed filed an Answer to the Complaint on March 30, 2018 (Filing No. 9). The

other Defendants filed their Answer on April 4, 2018 (Filing No. 11). Nurse Reed moved for

judgment on the pleadings on April 30, 2018.

                                   II.   LEGAL STANDARD

       Federal Rule of Civil Procedure 12(c) permits a party to move for judgment after the parties

have filed a complaint and an answer. Rule 12(c) motions are analyzed under the same standard

as a motion to dismiss under Rule 12(b)(6). Pisciotta v. Old Nat’l Bancorp., 499 F.3d 629, 633

(7th Cir. 2007); Frey v. Bank One, 91 F.3d 45, 46 (7th Cir. 1996). The complaint must allege facts

that are “enough to raise a right to relief above the speculative level.” Bell Atlantic Corp. v.

Twombly, 550 U.S. 544, 555 (2007). Although “detailed factual allegations” are not required,

mere “labels,” “conclusions,” or “formulaic recitation[s] of the elements of a cause of action” are

insufficient. Id. Stated differently, the complaint must include “enough facts to state a claim to



                                                3
relief that is plausible on its face.” Hecker v. Deere & Co., 556 F.3d 575, 580 (7th Cir. 2009)

(internal citation and quotation marks omitted). To be facially plausible, the complaint must allow

“the court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556).

       Like a Rule 12(b)(6) motion, the court will grant a Rule 12(c) motion only if “it appears

beyond doubt that the plaintiff cannot prove any facts that would support his claim for relief.” N.

Ind. Gun & Outdoor Shows, Inc. v. City of S. Bend, 163 F.3d 449, 452 (7th Cir. 1998) (quoting

Craigs, Inc. v. Gen. Elec. Capital Corp., 12 F.3d 686, 688 (7th Cir. 1993)). The factual allegations

in the complaint are viewed in a light most favorable to the non-moving party; however, the court

is “not obliged to ignore any facts set forth in the complaint that undermine the plaintiff’s claim or

to assign any weight to unsupported conclusions of law.” Id. (quoting R.J.R. Serv., Inc. v. Aetna

Cas. & Sur. Co., 895 F.2d 279, 281 (7th Cir. 1989)). “As the title of the rule implies, Rule 12(c)

permits a judgment based on the pleadings alone…. The pleadings include the complaint, the

answer, and any written instruments attached as exhibits.” Id. (internal citations omitted).

                                       III.   DISCUSSION

       Nurse Reed asks the Court to render judgment in his favor on Plaintiffs’ claims because

the Complaint “failed to allege that Tim Reed was personally involved in the alleged mistreatment

of Raymond Gudino.” (Filing No. 16 at 3.) Nurse Reed argues that “[i]n order to state a

constitutional claim under § 1983 for monetary damages, a plaintiff must allege that a defendant

was personally involved in the alleged constitutional deprivation.” Id. at 4 (citing Jackson v.

DeTella, 998 F.Supp. 901, 904 (N.D. Ill. 1998)). “Each individual defendant can only be liable

for what he did personally and not for the actions of other defendants, either singly or as a group.”

Id. (citing Eades v. Thompson, 823 F.2d 1055, 1063 (7th Cir. 1987)).



                                                  4
       Nurse Reed points out that the only time he is mentioned by name in Plaintiffs’ Complaint

comes in the allegation that he was an employee of the Hamilton County Sheriff’s Department.

Id. at 4-5. Allegations that are aimed at the Defendants collectively amount to “boilerplate legal

conclusions.” Id. at 4. Nurse Reed asserts that “Plaintiffs state no facts which would show

Raymond Gudino ever met Tim Reed, was treated by him, was wronged by him, or ever came into

contact with him at all.” Id. at 5.

       Plaintiffs’ respond that several specific factual allegations were leveled against “all

Defendants,” including Nurse Reed. (Filing No. 19 at 2.) They argue that all Defendants failed to

provide proper “monitoring, observation, and medical treatment,” all Defendants “were on notice

of the Decedent’s past attempts to commit suicide, and his mental health diagnoses, and still

violated his constitutional rights,” and all Defendants “did not receive sufficient training with

respect to suicide precautions, suicide risk, first aid and CPR.” Id. (quoting from the Complaint).

Plaintiffs argue that their Complaint alleges all Defendants “[f]ailed to provide proper observation

for Raymond Gudino,” that they “failed to provide proper medical treatment constituting a

deliberate indifference to the serious medical needs of Raymond Gudino,” and that they “were

deliberately reckless and indifferent to the proper observation and medical care of Raymond

Gudino.” Id. at 2-3.

       In Potter v. Clark, 497 F.2d 1206, 1207 (7th Cir. 1974), the Seventh Circuit affirmed

dismissal of a complaint which was absent of “any allegation of any act on the part of defendant

toward the plaintiff.” In doing so, the Seventh Circuit said, “[w]here a complaint alleges no

specific act or conduct on the part of the defendant and the complaint is silent as to the defendant

except for his name appearing in the caption, the complaint is properly dismissed….” Id.




                                                 5
        A review of Plaintiffs’ Complaint reveals it is deficient not only because it does not allege

which acts Nurse Reed specifically committed that form a basis for its claims against him, but

because its allegations mostly consist of unsupported conclusions. The Complaint does not contain

a sufficient factual basis to give Nurse Reed fair notice of the grounds upon which Plaintiffs’

claims rest, nor does it allow the Court to draw any reasonable inference that Nurse Reed is liable

for the misconduct alleged.

        Most of the Plaintiffs’ allegations are generalized accusations that the Defendants did not

provide proper care for Gudino. Plaintiffs allege “[t]he Defendants failed to provide proper

observation for Raymond Gudino,” and “Defendants failed to provide proper medical treatment”.

(Filing No. 1 at 3.) They also allege “The Defendants took no steps, or grossly inadequate steps

to implement procedures and protocol complying with the United States Constitution and the

Indiana State Constitution”. Id. at 5. The Complaint contains many of these generalized allegations

that amount to legal conclusions unsupported by fact. 1

        The few specific facts alleged in the Complaint are insufficient to support the inference

that Nurse Reed is liable for the misconduct alleged. For example, the Complaint states that “[t]he

Defendants were to be in contact with Raymond Gudino at least every fifteen (15) minutes and

further by the Defendants’ own admission they were to conduct block checks every fifteen (15)

minutes.” Id. at 3. Even if the Court were to assume that the Complaint meant that Nurse Reed

specifically, and not another defendant, was supposed to check in on Gudino every 15 minutes,

the Complaint does not allege that he did not do so. It only says that all the Defendants failed to

provide proper monitoring. It does not say Nurse Reed, or any of the Defendants, failed to check


1
  For example, the Complaint alleges “the Defendants collectively demonstrated deliberate indifference to the
Decedent’s medical, mental, and emotional needs,” that they were “recklessly indifferent to the proper observation
and medical care of Raymond Gudino,” and that they “permitted the implementation of inappropriate de facto practices
which deviated from their own policies and acceptable standards,” etc. (Filing No. 1).

                                                         6
in on Gudino every 15 minutes, or that they only checked in on him every 30 minutes. Nor does it

say specifically what the consequences of this improper monitoring were or how Nurse Reed could

have alleviated those consequences by providing medical attention.

        The Complaint alleges the Defendants did not “receive sufficient training with respect to

suicide precautions, suicide risk, first aid and CPR.” Id. But it does not weave that conclusion

into any factual narrative, explaining how that insufficient training manifested a violation of

Gudino’s Constitutional rights or how sufficient training might have prevented his death. Even if

the Court were to assume that the Plaintiffs meant to allege that Nurse Reed, specifically, was not

properly trained in suicide prevention and CPR, that bare fact without accompanying explanation

of how his improper training was responsible for Gudino’s death is not enough to raise Plaintiffs’

right to relief above a speculative level.

        As Nurse Reed correctly asserts, even if the Complaint had singled him out for the alleged

misconduct it attributes to the Defendants collectively, it still fails to provide the necessary factual

basis to support a claim for relief. The Complaint alleges only conclusory claims and one or two

specific claims that, without context, leave the Court and Nurse Reed to speculate regarding a right

to relief. Without the necessary factual support in the pleadings, the action against Nurse Reed

cannot proceed.

                                       IV.    CONCLUSION

        For the foregoing reasons, Tim Reed’s Motion for Judgment on the Pleadings (Filing No.

15) is GRANTED. Plaintiffs’ claims against Nurse Reed are DISMISSED without prejudice.

Plaintiffs are granted leave to file an Amended Complaint within fourteen (14) days of the date

of this Entry to sufficiently allege factual support in the pleadings in the action against Nurse Reed.

If nothing is filed, the dismissal will convert to one with prejudice and Plaintiffs’ claims against



                                                   7
Nurse Reed will be dismissed with prejudice. The claims against Hamilton County Sheriff’s

Department, Officer Jarrod Hill, and Officer Kevin Hale remain pending.

       SO ORDERED.

Date: 2/11/2019



DISTRIBUTION:

Scott Allen Benkie
BENKIE & CRAWFORD
bclaw@sbcglobal.net

Carol A. Dillon
BLEEKE DILLON CRANDALL, P.C.
carol@bleekedilloncrandall.com

Christopher Andrew Farrington
BLEEKE DILLON CRANDALL ATTORNEYS
drew@bleekedilloncrandall.com

Donald B. Kite, Sr.
don.kite@gmail.com




                                              8
